Citation Nr: 0619549	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for viral hepatitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran was originally granted service connection for 
viral hepatitis, rated as 10 percent disabling, in March 
1973.  In December 2003, the veteran filed a claim for an 
increased rating.  In the April 2004 rating decision, the RO 
continued the 10 percent rating.  Curiously, in the September 
2004 rating decision, the RO effectively granted service 
connection for both hepatitis B and hepatitis C and evaluated 
the veteran's symptom complex based on the criteria for 
chronic liver disease (38 C.F.R. § 4.114, Diagnostic Code 
7345).  The veteran's rating was increased to 40 percent as a 
result of this decision.  The RO continued to evaluate the 
veteran's disease under Diagnostic Code 7345.  See 38 C.F.R. 
§ 4.114 (2005).  Consequently, the Board is now compelled to 
address the issue of entitlement to an increased rating for 
hepatitis, regardless of its source.

At an April 2006 video conference hearing, the veteran 
testified to experiencing symptoms due to hepatitis C that 
were more severe than previously shown in treatment records 
and VA examinations.  Therefore, the RO should schedule the 
veteran for another gastrointestinal examination to determine 
the current severity of his symptoms, whether due to 
hepatitis B or hepatitis C.  

During hearing testimony, the veteran and his representative 
indicated that they were planning to submit additional 
medical evidence and lay statements in support of the claim.  
He also stated that he had treatment, including a liver 
biopsy, at a facility in Pleasant Valley, California.  Thus, 
the RO should again request the veteran to identify any 
pertinent evidence or submit such evidence that he has in his 
possession.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting him to identify or 
submit pertinent evidence in support of 
his claim, including medical records and 
lay statements.  This should include all 
pertinent evidence in his possession not 
yet submitted.

2.  All pertinent VA clinical records 
since April 2005 should be retrieved and 
associated with the claims folder.  
Medical records from the facility in 
Pleasant Valley, California should also 
be requested with appropriate 
authorization from the veteran.

3.  Then, the RO should schedule the 
veteran for an examination to assess the 
severity of his service-connected 
hepatitis, including hepatitis B and 
hepatitis C.  The examiner should review 
the claims file, to include the veteran's 
April 2006 hearing testimony.  All 
relevant diagnostic and laboratory 
studies should be performed.  The 
examiner should then report whether the 
veteran's service-connected hepatitis is 
manifested by fatigue, malaise, anorexia, 
hepatomegaly, nausea, vomiting, 
arthralgia, or right upper quadrant pain, 
and how often such symptoms occur.  The 
examiner should also determine if any 
weight loss (or other indication of 
malnutrition) has occurred, and if so, to 
what extent.  He should also determine 
whether the veteran has had 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain), severe enough to 
require bed rest, and if so, the total 
duration of such incapacitating episodes 
in the past 12 months.  See 38 C.F.R. 
§§ 4.112, 4.114 (Diagnostic Codes 7345, 
7354) (2005).  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

